         Case 1-19-40823-cec           Doc 8      Filed 02/15/19   Entered 02/15/19 17:24:23




ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Proposed Counsel for 984-988 Greene Avenue
Housing Development Fund Corporation,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x        --------------------------------------x

In re:                                                              Chapter 11

984-988 GREENE AVENUE HOUSING                                       Case No. 19-40823 (CEC)
   DEVELOPMENT FUND CORPORATION,

               Debtor.

----------------------------------------------------------x

                        DECLARATION OF JEFFREY E. DUNSTON
                     PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

         JEFFREY E. DUNSTON, being duly sworn, declares as follows:

         1.      I am a director of 984-988 Greene Avenue Housing Development Fund

Corporation (the “Debtor”), a New York not-for-profit corporation.

         2.      I am acting herein on behalf of the Debtor, and am authorized to submit this

Declaration pursuant to the Eastern District of New York Local Bankruptcy Rule 1007-4 in

support of the voluntary petition filed.

         3.      Unless otherwise stated, I have personal knowledge of the facts contained herein.

I am aware of the business and financial condition of the Debtor.

         4.      Unless otherwise indicated, all financial information contained herein is presented

on an estimated and unaudited basis.
      Case 1-19-40823-cec        Doc 8     Filed 02/15/19    Entered 02/15/19 17:24:23




       5.      The Debtor is not a “small business debtor” as such term is used under section

101(51)(D) of the Bankruptcy Code.

       6.      The Debtor is not a “single asset real estate debtor” as such term is used under

section 101(51)(B) of the Bankruptcy Code.

       7.      No other bankruptcy petition has been filed for this Debtor.

       8.      No committee of creditors has been formed in this case to date.

                                          Background

       9.      The Debtor is a not-for-profit corporation organized under the laws of New York

on or about April 1, 1994.      The Debtor owns and operates two residential buildings (the

“Buildings”), totaling 32 units that are over 85% leased:

                            Address                         Units       Neighborhood

       984 Greene Avenue, Brooklyn, New York 11221            16      Bedford-Stuyvesant

       988 Greene Avenue, Brooklyn, New York 11221            16      Bedford-Stuyvesant


       10.     The Debtor’s stated purpose upon its organization was, and remains, providing

affordable housing units for families of low income in the central sections of Brooklyn, New

York (the “Corporate Purpose”).

       11.     Northeast Brooklyn Housing Development Corporation (“NEB”) is the sole

member of the Debtor.

       12.     NEB was incorporated in January 1985 as a 501(c)(3) not-for-profit organization

with a mission to provide affordable rental housing to low-income residents of Central Brooklyn,

with an initial focus on advocacy through block associations and merchant and tenant organizing.

       13.     The Debtor is a corporation as defined in subparagraph (a)(5) of Section 102 of

the New York Not-for-Profit Corporation Law.


                                                2
          Case 1-19-40823-cec     Doc 8    Filed 02/15/19      Entered 02/15/19 17:24:23




          14.   The Debtor is organized and operated exclusively for charitable purposes

described in section 501(c)(3) of Title 26 of the United States Code that qualify for exemption

from federal income taxation under section 501(a) of Title 26 of the United States Code.

          15.   The Debtor is empowered to do and perform all acts necessary to accomplish the

Corporate Purpose including, but not limited to, the execution of such instruments and

undertaking as may be required by any governmental body giving financial assistance to the

Debtor.

          16.   The Debtor was not organized for pecuniary profit or financial gain. All income

and earnings of the Debtor are to be used exclusively for the Corporate Purpose and no part of

the net income or net earnings of the Debtor have inured to the benefit or profit of any member,

director, trustee, officer or employee of the Debtor or any private individual, firm, association or

entity.

          17.   Given the Corporate Purpose of the Debtor and its corporate structure, NEB as the

Debtor’s sole member manages operations.               On behalf of the Debtor, NEB executes

administrative, financial and operational functions.

          18.   A Property Management Agreement and a Janitorial Agreement have been

entered into between NEB and the Debtor, under which NEB operates the Buildings and

provides maintenance services.

          19.   The Debtor maintains insurance on the Building, which is current, and intends to

preserve such coverage. Proof of insurance will be provided to the United States Trustee.

          20.   The value of the Buildings as determined for insurance purposes is in excess of

$8,000,000.00.




                                                 3
      Case 1-19-40823-cec        Doc 8     Filed 02/15/19     Entered 02/15/19 17:24:23




       21.     The Debtor believes that significant equity remains in the Buildings which can

support a refinance and a Chapter 11 reorganization.

                              Circumstance Leading to the
                           Commencement of this Chapter 11 Case

A.     The City of New York Mortgages

       22.     The Debtor holds the following mortgages with the City of New York (the

“City”) totaling $937,434.78, as asserted by the City:

             (i) Note dated June 2, 2005 for $966,271.00 and mortgage recorded on July 14,
                 2005 at CRFN 2005000394792; which was modified pursuant to a Mortgage
                 and Note Modification Agreement dated April 1, 2009 entered into with the
                 City for $937,434.78 and recorded on July 20, 2009 at CRFN 20090000221858.

             (ii) The City also holds an Enforcement Note in the amount of $920,000.00 dated
                  June 23, 1998 and a mortgage in the same amount recorded on November 10,
                  1998 at Reel 4318 Page 763, which the Debtor contends has not come due.

       23.     At some point the Debtor failed to make monthly debt service after attempts to re-

finance the mortgage loans failed due to lack of cooperation by City.

B.     The Foreclosure Litigation

       24.     On October 31, 2017, the City commenced a commercial foreclosure action in

the Supreme Court of the State of New York, County of Kings (the “State Court”), against the

Debtor and several other parties titled City of New York v. 984-988 Greene Avenue Housing

Development Fund Corporation, New York State Department of Taxation and Finance, New

York City Environmental Control Board; City of New York Department of Finance; and “John

Does” #’s 1-100 (No. 521091/2017) (the “Foreclosure Action”).

       25.     The City commenced the commercial foreclosure action alleging that the Debtor

failed to comply with the terms and provisions of the mortgages by failing to pay the monthly

debt service due and owing on July 1, 2017, and thereafter.




                                                4
       Case 1-19-40823-cec          Doc 8   Filed 02/15/19      Entered 02/15/19 17:24:23




       26.     On December 13, 2018, the State Court entered an Order of Receivership

[NYSCEF Doc. No. 74].

       27.     Upon information and belief, the receiver appointed therein has not taken any

steps in furtherance of its duty.

       28.     The Debtor believes it can consummate a refinance or restructure transaction

within the parameters of Chapter 11 and otherwise rehabilitate its portfolio.

       29.     In order to avoid the potential disposition of the Building and to allow the

opportunity to reposition, refinance and rehabilitate the Buildings, the Debtor files this Chapter

11 case.

                       Other Disclosures Required by Local Rule 1007-4

       30.     Local Rule 1007-4 requires the Debtor to disclose certain information.              The

information is outlined below and set forth in the exhibits attached hereto.

       31.     As required by Local Bankruptcy Rule 1007-4(a)(i), the Debtor is required to set

forth whether the debtor is a small business debtor within the meaning of Section 101(51)(D).

The Debtor is not a small business debtor under this statute.

       32.     As required by Local Bankruptcy Rule 1007-4(a)(v), the Debtor must provide a

list of the Debtor’s twenty (20) largest unsecured creditors. The list is attached hereto as Exhibit

“A”.

       33.     As required by Local Bankruptcy Rule 1007-4(a)(vi), the Debtor must provide a

list of the Debtor’s five largest secured creditors. The list is attached hereto as Exhibit “B”.

       34.     As required by Local Bankruptcy Rule 1007-4(a)(vii), the Debtor must provide a

summary of the Debtor’s assets and liabilities. Attached as Exhibit “C” is the Debtor’s Balance

Sheet, which reflects the Debtor’s assets and liabilities.




                                                  5
       Case 1-19-40823-cec        Doc 8     Filed 02/15/19     Entered 02/15/19 17:24:23




        35.    As required by Local Bankruptcy Rule 1007-4(a)(viii), the Debtor is required to

disclose whether any of its securities are publicly held. The Debtor has no publicly traded

securities.

        36.    As required by Local Bankruptcy Rule 1007-4(a)(ix), the Debtor is not aware of

any property being held in the possession or custody of any custodian, public officer, mortgagee,

pledgee, assignee of rents, or secured creditor, or agent for any such entity.

        37.    As required by Local Bankruptcy Rule 1007-4(a)(x), the Debtor must provide a

list of the premises owned, leased or held under any other arrangement from which the debtor

operates its business. The Debtor owns the Buildings described above.

        38.    As required by Local Bankruptcy Rule 1007-4(a)(xi), the Debtor must provide a

list of the locations of the Debtor’s significant assets, books and records. The Debtor’s main

assets are the Buildings. The Debtor has a bank account with Bank of America. The Debtor’s

books and records are located with NEB at 132 Ralph Avenue, Brooklyn, New York 11233.

        39.    As required by Local Bankruptcy Rule 1007-4(a)(xii), the Debtor must provide

the nature and present status of each action or proceeding, pending or threatened, against the

debtor or its property where a judgment against the debtor or a seizure of its property may be

imminent. Attached hereto as Exhibit “D” is a schedule of lawsuits currently pending where the

Debtor is a party. The Debtor intends to add additional items as necessary.

        40.    As required by Local Bankruptcy Rule 1007-4(a)(xiii), the Debtor must provide

the names of the debtor’s existing senior management, their tenure with the debtor, and a

summary of their relevant responsibilities and experience. As of February 11, 2019, the directors

of the Debtor are as follows:

                  Jeffrey Dunston, 24 years – Director of the Debtor and oversees the
                  management and operation of the entity. Has over 25 years of



                                                  6
      Case 1-19-40823-cec        Doc 8     Filed 02/15/19     Entered 02/15/19 17:24:23




                  experience in the field of community, economic and real estate
                  development that has resulted in community assets totaling
                  $150MM. Mr. Dunston is also chief executive officer of NEB.

                  Elliott Robinson, Jr., 24 years – Director of the Debtor and is
                  responsible for oversight of financial operations, which includes
                  reviewing, approving and issuing checks, and reviewing audits. Mr.
                  Robinson is a retired union organizer and experienced board
                  member. Mr. Robinson is also chair or member of local community
                  based boards.

                  James Henry, 24 years – Director of the Debtor and is the secretary.
                  Mr. Henry is responsible for reporting financial, board matters and
                  other operational information. Mr. Henry is also a founding board
                  member of several other local organizations with missions that focus
                  on community development and quality of life programming.

       41.     As required by Local Bankruptcy Rule 1007-4(a)(xiv), the Debtor must provide

the estimated amount of weekly payroll. The Debtor maintains no weekly payroll.

       42.     As required by Local Bankruptcy Rule 1007-4(a)(xv), the Debtor must provide

the amount paid and proposed to be paid to officers and directors for services for the 30-day

period following the filing of the Chapter 11 petition. The Debtor will pay no officers and

directors during the 30-day period following date of the Order for Relief.

       43.     As required by Local Bankruptcy Rule 1007-4(a)(xvi), the Debtor must provide a

schedule for the 30-day period following the filing of the Chapter 11 petition, of estimated cash

receipts and disbursements, net cash gain or loss, obligations and receivables expected to accrue

but remaining unpaid, other than professional fees, and any other relevant information. Given

the Balance Sheet filed herewith as Exhibit “C” the estimated monthly receipts and

disbursements are approximately $39,067.93 and $15,713.85, respectively.

       44.     As required by Local Bankruptcy Rule 1007-4(a)(xvii), the Debtor must provide

additional information that may be necessary to fully inform the Court of the Debtor’s

rehabilitation prospects. The Debtor intends to supplement this filing with any information it



                                                7
          Case 1-19-40823-cec      Doc 8    Filed 02/15/19    Entered 02/15/19 17:24:23




believes would be necessary or helpful to fully inform the Court of the Debtor’s rehabilitation

prospects.

          I hereby declare, under penalty of perjury, pursuant to section 1746 of title 28 of the

United States Code, that the foregoing is true to the best of my knowledge, information and

belief.

Dated: New York, New York
       February 12, 2019
                                              Jeffrey E. Dunston
                                              Director of 984-988 Greene Avenue Housing
                                              Development Fund Corporation




                                                 8
Case 1-19-40823-cec    Doc 8    Filed 02/15/19    Entered 02/15/19 17:24:23




                          INDEX OF EXHIBITS

         Exhibit “A” – Debtor’s Twenty (20) Largest Unsecured Creditors

         Exhibit “B” – Debtor’s Five Largest Secured Creditors

         Exhibit “C” – Balance Sheet

         Exhibit “D” – Schedule of Lawsuits
Case 1-19-40823-cec         Doc 8       Filed 02/15/19     Entered 02/15/19 17:24:23




                                    EXHIBIT “A”

       DEBTOR’S TWENTY (20) LARGEST UNSECURED CREDITORS

    Name of creditor and complete         Nature of   Amount of              C U D (If
      mailing address, including           Claim       Claim           contingent, enter C;
               zip code                                                  if unliquidated,
                                                                       enter U; if disputed,
                                                                             enter D.)
 NYC Water Board                         Trade debt      $283,629.78            n/a
 PO Box 11863
 Newark, NJ 07101-8163
 NYC Department of Finance               Taxes           $279,027.16            n/a
 100 Gold Street
 New York, NY 10038
 NYC Department of Finance               Taxes            $19,942.47            n/a
 100 Gold Street
 New York, NY 10038
 County Oil Company Inc.                 Trade debt       $11,935.50            n/a
 65 South 11th Street, Suite 1E
 Brooklyn, NY 11249
 Home Depot Credit Service               Trade debt        $9,552.46            n/a
 PO Box 9055
 Des Moines, Iowa 50368
 Borinquen Exterminating Company Inc.    Trade debt        $9,459.00            n/a
 435 Fort Washington Avenue, Suite 2H
 New York, NY 10033
 J. Alam Home Improvement, Inc.          Trade debt        $9,000.00            n/a
 230 Ocean Parkway, Apt D8
 Brooklyn, NY 11218
 Falcon Power Installers                 Trade debt        $7,280.76            n/a
 953 E. 85th Street
 Brooklyn, NY 11236
 S.D.L. Appliance Repair Service         Trade debt        $6,006.28            n/a
 727 Schenck Avenue
 Brooklyn, NY 11207
 NYC Commissioner of Finance             Taxes             $4,425.82            n/a
 P.O. Box 2307
 New York NY 10272
 NEBHDCo                                 Contract          $3,098.52            n/a
 132 Ralph Ave.                          arrears
 Brooklyn, NY 11233
 ConEdison                               Trade debt        $2,421.80            n/a
 JAF Station
 P.O. Box 138
 New York, NY 102766-0138
 Eldon V. Lessie                         Trade debt         $890.00             n/a
 292 Midwood Street, B5
 Brooklyn, NY 11225
 NYC Fire Department                     Trade debt         $405.00             n/a
 Church Street Station
 P.O. Box 840
 New York, NY 10008-840
Case 1-19-40823-cec          Doc 8   Filed 02/15/19   Entered 02/15/19 17:24:23




 Advantage Wholesale Supply           Trade debt      $299.30        n/a
 172 Empire Boulevard
 Brooklyn, NY 11225
 Mobilink Wireless                    Trade debt                     n/a
 73-02 Northern Blvd.
 Jackson Heights, NY 11372                            $145.82
 BXTERMINATOR                         Trade debt                     n/a
 625 Southern Boulevard, Suite 1A
 Bronx, NY 10455                                      $140.00
 Sperber Denenberg & Kahan, P.C.      Professional                   n/a
 48 West 37th Street, 16th Fl.        services
 New York, NY 10018                                   $125.00




                                         11
          Case 1-19-40823-cec         Doc 8     Filed 02/15/19    Entered 02/15/19 17:24:23




                                               EXHIBIT “B”

                         DEBTOR’S FIVE LARGEST SECURED CREDITORS

    Name of creditor and       Name, telephone number, and    Nature of    Amount of           C U D (If
  complete mailing address,      email address of creditor      Lien        Claim          contingent, enter
         including                        contact                                         C; if unliquidated,
          zip code                                                                             enter U; if
                                                                                          disputed, enter D.)
The City of New York           Department of Housing          Mortgage    $937,434.78     C, U, D
Department of Housing          Preservation and Development               as of 6/20/09
Preservation and Development   Attn: Marc S. DeMilt
100 Gold Street                100 Gold Street, Room 5-W2
New York, New York 10038       New York, New York 10038
Case 1-19-40823-cec   Doc 8   Filed 02/15/19   Entered 02/15/19 17:24:23




                              EXHIBIT “C”


                          BALANCE SHEET
        Case 1-19-40823-cec               Doc 8       Filed 02/15/19        Entered 02/15/19 17:24:23



                        984-988 Greene Avenue, HDFC (gre)

                                Balance Sheet
                                  Period = Jan 2019
                            Book = Accrual ; Tree = ysi_bs
                                                                     Current Balance


10000     ASSETS


11000     CASH IN BANKS
11010       Operating Account                                                   7,868.42
11030       Operating Reserve - ML                                              8,378.14
11040       Replacement Reserve - ML                                          14,418.14
11050       Tenant Security Deposit                                           23,799.47
11100       Cash Transfer                                                     15,000.00
11105       Bank Intransit                                                       826.57
11499     CASH IN BANKS                                                      70,290.74


13000     RENT RECEIVABLE
13010       Residential Rent Receivable                                      256,218.14
13011     Contra Residential Rec.                                             14,386.70
13019     Accts Rec - Suspense                                                  5,291.06
13020       Residential Subsidy Receivable                                      9,409.45
13031       Contra Residential Recev. Subsidy                                   2,660.13
13060       Allowance for Uncollectable                                       20,075.25
13080       Subsidy Check Holding                                               1,424.07
13499     TOTAL RENT RECEIVABLE                                             255,884.04


14000     INTERCOMPANY RECEIVABLE
14010       D/T-D/F Aikens Apartments, HDFC                                   -30,000.00
14020       D/T-D/F Alberta Woods, HDFC                                       -33,925.21
14070       D/T-D/F Clarence J. Nell, HDFC                                    -66,583.35
14230       D/T-D/F NEBHDCO (General)                                        -184,764.81
14260       D/T-D/F Raymond Ballard Apartments, HDFC                         -124,625.00
14499     TOTAL INTERCOMPANY RECEIVABLE                                    -439,898.37
16030       Utilities Deposit                                                   1,325.00
16120       D/T Operating Reserve                                               2,400.00
16130       D/T Replacement Reserve                                             1,920.00
16499     TOTAL OTHER CURRENT ASSEST                                          5,645.00


17000     FIXED ASSETS
17010       Appliance                                                         39,729.88
17020       Building                                                         920,000.00
17050       Building Improvement - Residential                              1,386,200.50
17130       Accumulated Depreciation                                       -1,190,580.26
17499     TOTAL FIXED ASSETS                                              1,155,350.12
19999     TOTAL ASSETS                                                    1,047,271.53



                                                       Page 1 of 2
        Case 1-19-40823-cec                 Doc 8       Filed 02/15/19       Entered 02/15/19 17:24:23



                         984-988 Greene Avenue, HDFC (gre)

                               Balance Sheet
                                    Period = Jan 2019
                           Book = Accrual ; Tree = ysi_bs
                                                                      Current Balance
20000     LIABILITIES


21000     CURRENT LIABILITIES
21010       Accounts Payable                                                  657,803.55
21012       Contra A/P                                                       -275,929.60
21021     A/P Contra HPD Mortgage                                            -298,969.63
21030       Accrued Interest                                                   77,442.07
21036       Water, Sewer & RE Tax                                             217,135.53
21039       Accrued Management Fees                                           -11,855.58
21040       Tenant Deposit Payable                                             22,745.83
21041     Accrued Janitorial Fees                                             -23,619.63
21050       Tenant Deposit Interest Payable                                        -44.73
21060       Tenant Deposit Clearing                                                -99.77
21070       Prepaid Rental Income - Cash Basis                                  1,374.90
21080       Prepaid Subsidy Income                                              1,143.55
21082     Prepaid Rent - Contra                                                14,086.93
21499     TOTAL CURRENT LIABILITIES                                          381,213.42


23000     BUILDING LOANS PAYABLE
23010       Mortgage Principal HPD                                            920,000.00
23110       NYC HPD Loan 8800810340                                           878,085.13
23499     TOTAL BUILDING LOANS PAYABLE                                     1,798,085.13
29999     TOTAL LIABILITIES                                                2,179,298.55


30000     EQUITY
30020       Net Assets, Limited Partnership Equity                          -1,072,252.31
30050       Retained Earnings                                                  -62,333.09
30060       Unrealized gain/loss on Security Investment                         2,558.38
39999     TOTAL EQUITY                                                    -1,132,027.02



         TOTAL LIABILITIES & EQUITY                                        1,047,271.53




                                                        Page 2 of 2
   Case 1-19-40823-cec          Doc 8   Filed 02/15/19   Entered 02/15/19 17:24:23




                                        EXHIBIT “D”

                                 SCHEDULE OF LAWSUITS

CAPTION OF SUIT          CASE NUMBER      NATURE OF      COURT &         STATUS OR
                                          PROCEEDING     LOCATION        DISPOSITION
City of New York v.      Index No.        Foreclosure    Kings County    Stayed
984-988 Greene           521091/2017                     Supreme Court
Avenue Housing
Development Fund
Corporation, New
York State Department
of Taxation and
Finance, New York
City Environmental
Control Board; City of
New York Department
of Finance; and “John
Does” #’s 1-100




215942420v1
